Citation Nr: 0731025	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement for medical 
expenses incurred from June 27, 2003 to June 30, 2003, at OU 
Medical Center, pursuant to the Veterans Millennium Health 
Care and Benefits Act.

2.  Entitlement to payment or reimbursement for medical 
expenses incurred from June 27, 2003 to June 30, 2003, at OU 
Medical Center pursuant to 38 U.S.C.A. § 1728.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2003 and September 2004 determinations 
of the Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma.  In August 2007, the veteran 
testified via video conference at a Board hearing before the 
undersigned.  

The issue of entitlement to payment or reimbursement for 
medical expenses incurred from June 27, 2003 to June 30, 
2003, at OU Medical Center pursuant to 38 U.S.C.A. § 1728 is  
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran had coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment provided by OU Medical Center from 
June 27, 2003 to June 30, 2003.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by OU Medical Center from June 27, 2003 to 
June 30, 2003, pursuant to the Veterans Millennium Health 
Care and Benefits Act, have not been met. 38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in February 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was addressed in a February 2006 statement of the case 
(SOC).  If there is VCAA deficiency, i.e., VCAA error, this 
error is presumed prejudicial to the claimant.  VA may rebut 
this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); 
see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).

The pertinent medical and financial records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Medical records from OU Medical Center show that the veteran 
received treatment at that facility from June 27, 2003 to 
June 30, 2003, for a compression fracture of the pelvis.  The 
veteran admits that payment for the service provided was made 
by Medicare, however, Medicare did not pay the full bill and 
VA should pay the remainder.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
and is referred to as the "Millennium Bill Act."

The Board notes that the provisions of the Millennium Bill 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) The claim for payment if reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility;(e) At the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) The 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment, and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and; (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2007).

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).

In this case, the service rendered occurred after the 
effective date of the Millennium Bill Act.

The Board has reviewed the pertinent medical and financial 
records.  The billing records from OU Medical Center clearly 
showed that Medicare paid, at least in part, for the service 
provided.  Thus, the veteran had coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment provided by OU Medical Center 
from June 27, 2003 to June 30, 2003.

Accordingly, he does not satisfy all of the criteria for 
payment pursuant to the Millennium Bill Act.  Accordingly, 
there is no basis to establish entitlement to reimbursement 
under 38 U.S.C.A. § 1725.


ORDER

Payment or reimbursement for medical expenses incurred from 
June 27, 2003 to June 30, 2003, at OU Medical Center, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, is denied.  


REMAND

Although the benefit sought on appeal may not be established 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, reimbursement may be made if the private medical 
services rendered were either authorized or for unauthorized 
medical expenses pursuant to 38 U.S.C.A. § 1728.

In this case, the veteran maintains that he was initially 
taken via emergency vehicle to Midwest City.  VA was 
contacted in order to transfer him to the VA facility, but 
they did not have any beds and were not taking trauma 
patients.  As such, the veteran was taken to OU Medical 
Center.  The veteran (who has a 100 percent service-connected 
disability) essentially asserts that the private medical 
facility provided the emergency services because the VA 
facility was not feasibly available and treatment was refused 
due to the lack of beds and traumatic nature of his injury.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i); and (b) The services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) No VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).

A review of the medical records shows that the veteran was 
taken to Midwest City and was transferred to OU Medical 
Center for treatment of a pelvic fracture.  The veteran 
signed a consent form for treatment at OU Medical Center.  
The hospitalization records reflect that the veteran was 
transferred from Midwest City to OU Medical Center, but there 
is no mention of contact with VA.  

At his hearing, the veteran stated that he had a written 
document which showed that contact was made with VA and the 
response indicated that there were no available beds.  The 
Board notes that there is no such correspondence in the 
claims file although the veteran indicated that he had 
submitted this evidence.   

In light of the foregoing, the Board finds that the veteran 
should be provided the opportunity to submit evidence showing 
that he was refused treatment by VA on June 27, 2003, which 
necessitated that he seek treatment at OU Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided the 
opportunity to submit evidence showing that 
he was refused treatment by VA on June 27, 
2003, which necessitated that he seek 
treatment at OU Medical Center

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


